Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application of Isaac Fuerwerger for Construction Sites Access Control System And Associated ID Card filed 10/18/20 has been examined. Claims 1-18 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-18, the prior art of record fail to teach or suggest an association database with stored data that correlates a plurality of work permits with RFID data corresponding to a plurality of RFID tags, wherein a respective and unique RFID tag is assigned to each work permit;
a collection of physical work permits carried by a plurality of workers, each work permit having been issued to a single worker and being configured to be carried by the single worker to work sites, each said work permit having physically adhered thereto said respective RFID tag in a substantially irremovable manner. The closest prior art of record. The closest prior art of record (US 2018/0047237, 7298258, US 2020/0410791, 2018/0039930) teaches the general used of RFID to gain access to a construction sites but is silent on teaching the limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683